DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
 Response to Arguments
Applicant’s remarks filed on 02/23/2021 have been fully considered. 
Regarding claim[s] 1, 3 – 5, 7 under the various obviousness rejections, applicants remarks are not persuasive, therefore, see the examiner’s response to such remarks in the office action below. 
The examiner will address all other remarks that do not concern the prior art rejections, if any, in the office action below. 
Applicant states on page[s] 9 and 10 of the remarks as filed: “Thus, YE merely discloses the ECU programmed to download a software update received from a server to the first storage, generate a nonce value associated with the software update, send, to the server, a swap authorization request including the nonce value, receive a swap authorization including the nonce value recovered from the server, and reboot using the 
Therefore. YE fails to disclose the following limitations recited in Applicant’s amended independent claim 1:”
In response the examiner isn’t persuaded, the examiner notes that generally the prior art of Ye discloses, an ECU 104 that is informed by an update server 120 that an update of software is needed. The Update server 120 sends a software update message 302 which is signed by a strong signature [i.e. data signed by the update server’s private key] of the update server 120 to ECU 104. When the ECU 104 receives such software update 302, the ECU verifies with its public key [i.e. the update server’s 120 public key], then if the signature of the software update 302 is verified, the ECU 104 then proceeds to download the software update to the inactive storage 202-B. Then the ECU 104 informs the update server 120 thru the TCU about a swap authorization request. The swap authorization request includes an ECU generated nonce value or hash that will be verified by the update server 120 and data store 118. After the swap authorization is sent to the update server 120, the server 120 verifies the hash, then a response – swap authorization command 312 with a signature 316 [i.e. server’s 120 generated signature] again is sent back to the ECU 104 thru the TCU. Once the swap authorization command 312 is received by the ECU 104, the server 120 swap and if verified, the ECU is able to transfer the previously downloaded software update residing in the inactive storage 202 – B, and execute software update in the active storage 202A.   Applicant is advised to review Figure # 3, and paragraphs: 0043 – 0049 of Ye, which makes obvious applicant’s claimed invention and newly added claim amendments herein.  
The examiner points the applicant’s attention to the prior art of Ye. Specifically, at  Figure # 3, and paragraph: 0042, lines 1 – 4, At time index (B), the telematics control unit 108 receives the update message 302 from the update server 120 having the software update 116 and the signature 304, and provides the software update 116 and signature 304 to the vehicle ECU 104 to be updated. 
Then at Figure # 3, and paragraph: 0043, lines 1 – 11, At time index (C), the vehicle ECU 104 [i.e. applicant’s data security device] validates and installs the software update 116. In an example, responsive to receiving the software update 116 and corresponding signature 304, [i.e. applicant’s electronic signature] the vehicle ECU 104 may verify the signature 304 using the public key 124. If the signature 304 is verified [i.e. applicant’s verification of the electronic signature has succeeded in the data security device] and the version of the software update 116 is strictly higher than the software install 208 version 210-A installed to the active storage 220-A of the vehicle ECU 104 (e.g., not the same as or a lower version), the vehicle ECU 104 may initiate installation of the downloaded software update 116 to the inactive storage 202-B.
the vehicle ECU 104 sends a swap request 306 to the telematics control unit 108. For instance, having confirmed that the approved version software update 116 is successfully verified and installed to the inactive storage 202-B, the vehicle ECU 104 may generate a swap request 306, requesting that the update server 120 allow the vehicle ECU 104 to swap from software install 208-A installed to the active storage 220-A to the newly-installed approved software install 208-B installed to the inactive storage 220-B.................The swap request 306 [i.e. applicant’s which is transmitted from ……..data security device etc.] may further include a nonce 310 value generated by the vehicle ECU 104 (e.g., a incremented counter value, a random number, a time stamp, etc.) and/or a hash value based on the software install 208-B after the application of the software update 116 to the inactive storage 202-B
***The examiner’s response above applies equally to the same or similar remarks regarding claim[s] 7 made on page[s] 12 of the remarks as filed. 

Applicant states on page[s] 11 and 12 of the remarks as filed: “Thus, ADACHI merely discloses that the server device 5 transmits the update data to which the electronic signature has been attached and that includes the above-mentioned update control program and response program to the gateway 10 of the vehicle 1 that is provided with the ECU 30 targeted for updating. Also, ADACHI merely discloses that the ECU 30 
Therefore. ADACHI also fails to disclose the following limitations recited in Applicant’s amended independent claim 1:”
In response the examiner isn’t persuaded, the examiner points out that applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

***The examiner’s response above applies equally to the same or similar remarks regarding claim[s] 7 made on page[s] 12 of the remarks as filed. 

Applicant states on page[s] 13 of the remarks as filed: “In addition to the reasons discussed above, Applicant submits that amended independent claims 1 and 7 are patentable over any proper combination of cited references, including any combination of references including NAGANUMA and/or HAN for the additional reasons discussed below.
More specifically, Applicant submits that NAGANUMA discloses that, upon transmission by wireless communications with another mobile or a fixed station, a message authentication code of communication data and a digital signature are generated. (See NAGANUMA’s paragraph [0018].) Also, NAGANUMA discloses that 
Furthermore, HAN discloses that, prior to processing the payload of the another data frame, the receiving electronic control unit can authenticate the message content. For example, the receiving electronic control unit can extract a message authentication code from the another data frame and authenticate the payload of the another data frame using the message authentication code. (See HAN’s paragraph [0012].)
Thus, Applicant respectfully submits that neither NAGANUMA, nor HAN, nor the combination thereof, remedies the distinct deficiencies of YE and ADACHI discussed above.”
In response the examiner isn’t persuaded, the examiner points out that applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant states on page[s] 14 of the remarks as filed: “In the Official Action, claims 3-5 were rejected under 35 U.S.C. §103 as follows:
*    Claims 3-4 were rejected under 35 U.S.C. §103 as being unpatentable over YE in view of ADACHI and NAGANUMA; (See Final Official Action, pages 13-15) and

In the Final Official Action, Applicant has amended dependent claim 3. Applicant respectfully submits that the combination of limitations recited in dependent claim 3-5, which depend upon amended independent clam 1, would not have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, in view because neither NAGANUMA, nor HAN, nor the combination thereof remedies the distinct deficiencies of YE and ADACHI discussed above, and further for the additional limitations recited therein.
Accordingly, Applicant respectfully requests that the above-cited rejections of dependent claims 3-5 under 35 U.S.C. §103 be withdrawn.”
In response the examiner isn’t persuaded, the examiner points out that applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Response to Amendment
Status of the instant application:
Claim[s] 2, 6, 8 have been cancelled in the previous prosecution. 
Regarding claim[s] 1, 3 – 5, 7 under the various obviousness rejections, applicant claim amendments have been considered, therefore, the claim rejections are maintained. The 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021 was filed after the mailing date of the final rejection on 12/08/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim[s] 1, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. [US PGPUB # 2017/0060559] in view of Adachi et al. [US PGPUB # 2016/0378457]
As per claim 1. Ye does teach a data provision system comprising: 
a data provision device [YE, Figure 1, update server 120 + data store 118]; 
a data security device installed in a vehicle [YE, Figure #1, Engine control [ECU] 104-A]; and 
an in-vehicle computer installed in the vehicle [Figure # 1, component: 108/112 - Telematics Control Unit 108 and Software Update Manager 112. Where at Figure # 3, and paragraph: 0040, FIG. 3 illustrates an example data flow 300 for installing a software update 116 to one of the vehicle ECUs 104. The interaction may be performed, for example, by the telematics control unit 108 [i.e. applicant’s in-vehicle computer] in communication with the vehicle ECU 104 over the vehicle bus 106 and with the update server 120 over the communications network 110.],
wherein the data provision device includes:
 at least one first memory configured to store instructions [Figure # 2A, component: 202-B [storage (Standby)], Software install 208 - B ]; and 
at least one first processor configured to execute the instructions to [Figure  # 2A, component #204-B, update processor],
generate an electronic signature of a first data, which is a computer program or setting data to be applied to the in-vehicle computer, or a first expected value of the first data, or an electronic signature of the first data and an electronic signature of the first expected value [paragraph: 0046, lines 8 – 13, To approve the swap request 306, the update server 120 may require that the hash value [i.e. applicant’s electronic signature of the first data] included in the swap request 306 match a value maintained by the data store 118 that should have been computed for a proper download of the software update 116 [i.e. applicant’s electronic signature of the first expected value] (or in other cases for a proper installation of the software update 116).], by using a secret key of the data provision device [paragraph: 0032, lines 4 – 13, For example, the data store 118 may maintain private keys 122 [i.e. applicant’s secret key] used to sign messages sent from the update server 120 [i.e. applicant’s provision device] to the vehicles 102, and the vehicle ECUs 104 may maintain public keys 124 that correspond to the private keys 122 that may be used to ensure that the messages sent from the update server 120 are authentically signed. The public key 124 of the engine control ECU 104-A is shown as an example in FIG. 1, but it should be noted that other ECUs 104 of the vehicle 102 also maintain their own respective public keys 124 as well. Where at paragraph: 0041, lines 15 – 23, The update server 120 may further include a cryptographically-strong signature 304 with the update message 302 along with the software update 116. The signature 304 may be created using a private key 122 maintained by the data store 118 and associated with the vehicle ECU 104 to 
transmit data with the electronic signature, which is obtained by attaching the electronic signature to the first data and the first expected value, to the vehicle  [paragraph: 0046, lines 14 – 23, The swap authorization command 312 to be sent to the vehicle 102 may include a signature 316 that is signed [i.e. applicant’s signature of the first data] by the update server 120 (or the command-and-control server) using configuration information 114 for the vehicle 102 requesting the swap (e.g., with a serial number unique to the vehicle ECU 104 of the vehicle 102, with a non-repeating counter value, and/or using a software version indication (such as a version number of the active software version or a hash [i.e. applicant’s signature of the first expected value] generated from the software update 116 installed to the vehicle ECU 104)).], and
receive a data application result indicating success or failure of application of the first data to the in-vehicle computer [Figure # 6, component # 610 – confirm updated version as active memory and paragraph: 0068, At operation 608, the vehicle ECU 104 determines whether the reboot was successful. In an example, the vehicle ECU 104 may determine whether the newly activated software install 208-b successfully booted to the vehicle ECU 104 without error [i.e. applicant’s success or failure of the application of the first data]. If so, control passes to operation 610. Otherwise, control passes to operation 612. Then at paragraph: 0016, lines 22 – 28, Responsive to the installation to the inactive memory storage, the vehicle ECU may inform the TCU [i.e. applicant’s in-vehicle computer] of the status of the downloaded update [i.e. applicant’s transmit the data application result indicating], e.g., whether the software update was successfully verified using the public key, whether the software update was of a strictly higher version, and whether the software update was successfully flashed to the inactive memory storage.],
the data security device includes:
at least one second memory configured to store instructions [Figure # 2B, component: 202 –A, storage (active), Software install 208 - B]; and 
at least one second processor configured to execute the instructions to [Figure # 2B, component # 204-A, active processor],
verify the electronic signature of the data with the electronic signature received from the data provision device, by using a public key of the data provision device [YE, paragraph: 0016, lines 12 – 17, Responsive to receiving the software and corresponding signature, the ECU may verify the signature using the application-specific public key. If the signature is verified and the version of the software is strictly higher than the current version, the ECU may initiate installation of the downloaded update. ], and
transmit the first data and the first expected value to the in-vehicle computer unit [paragraph: 0046, lines 8 – 23, To approve the swap request 306, the update server 120 may require that the hash value included in the swap request 306 match a value maintained by the data store 118 that should have been computed for a proper download of the software update 116 (or in other cases for a proper installation of the software update 116). The swap authorization command 312 to be sent to the vehicle 102 may include a signature 316 that is signed by the update server 120 (or the command-and-control server) using configuration information 114 for the vehicle 102 requesting the swap (e.g., with a serial number unique to the vehicle ECU 104 of the vehicle 102, with a non-repeating counter value, and/or using a software version indication (such as a version number of the active software version or a hash generated from the software update 116 installed to the vehicle ECU 104)). Further aspects of the operations at time index (F) are described below with respect to FIG. 5.] when the verification of the electronic signature has succeeded [paragraph: 0046, lines 8 – 23, To approve the swap request 306, the update server 120 may require that the hash value included in the swap request 306 match a value maintained by the data store 118 that should have been computed for a proper download of the software update 116 (or in other cases for a proper installation of the software update 116).], 
the in-vehicle computer includes:
………..which is transmitted from the data security device when the verification of the electronic signature has succeeded in the data security device [Figure # 3, and paragraph: 0042, lines 1 – 4, At time index (B), the telematics control unit 108 receives the update message 302 from the update server 120 having the software update 116 and the signature 304, and provides the software update 116 and signature 304 to the vehicle ECU 104 to be updated. 
the vehicle ECU 104 [i.e. applicant’s data security device] validates and installs the software update 116. In an example, responsive to receiving the software update 116 and corresponding signature 304,[i.e. applicant’s electronic signature] the vehicle ECU 104 may verify the signature 304 using the public key 124. If the signature 304 is verified [i.e. applicant’s verification of the electronic signature has succeeded in the data security device] and the version of the software update 116 is strictly higher than the software install 208 version 210-A installed to the active storage 220-A of the vehicle ECU 104 (e.g., not the same as or a lower version), the vehicle ECU 104 may initiate installation of the downloaded software update 116 to the inactive storage 202-B.
Then at Figure # 3, and paragraph: 0044, lines 1 – 19, At time index (D), the vehicle ECU 104 sends a swap request 306 to the telematics control unit 108. For instance, having confirmed that the approved version software update 116 is successfully verified and installed to the inactive storage 202-B, the vehicle ECU 104 may generate a swap request 306, requesting that the update server 120 allow the vehicle ECU 104 to swap from software install 208-A installed to the active storage 220-A to the newly-installed approved software install 208-B installed to the inactive storage 220-B.................The swap request 306 [i.e. applicant’s which is transmitted from ……..data security device etc.] may further include a nonce 310 value generated by the vehicle ECU 104 (e.g., a incremented counter value, a random number, a time stamp, etc.) and/or a hash value based on the software install 208-B after the application of the software update 116 to the inactive storage 202-B. ],……….which is transmitted from the data security device when the verification of the electronic signature has succeeded in the data security device [Figure # 3, and paragraph: 0042, lines 1 – 4, At time index (B), the telematics control unit 108 receives the update message 302 having the software update 116 and the signature 304, and provides the software update 116 and signature 304 to the vehicle ECU 104 to be updated. 
Then at Figure # 3, and paragraph: 0043, lines 1 – 11, At time index (C), the vehicle ECU 104 [i.e. applicant’s data security device] validates and installs the software update 116. In an example, responsive to receiving the software update 116 and corresponding signature 304,[i.e. applicant’s electronic signature] the vehicle ECU 104 may verify the signature 304 using the public key 124. If the signature 304 is verified [i.e. applicant’s verification of the electronic signature has succeeded in the data security device] and the version of the software update 116 is strictly higher than the software install 208 version 210-A installed to the active storage 220-A of the vehicle ECU 104 (e.g., not the same as or a lower version), the vehicle ECU 104 may initiate installation of the downloaded software update 116 to the inactive storage 202-B.
Then at Figure # 3, and paragraph: 0044, lines 1 – 19, At time index (D), the vehicle ECU 104 sends a swap request 306 to the telematics control unit 108. For instance, having confirmed that the approved version software update 116 is successfully verified and installed to the inactive storage 202-B, the vehicle ECU 104 may generate a swap request 306, requesting that the update server 120 allow the vehicle ECU 104 to swap from software install 208-A installed to the active storage 220-A to the newly-installed approved software install 208-B installed to the inactive storage 220-B.................The swap request 306 [i.e. applicant’s which is transmitted from ……..data security device etc.] may further include a nonce 310 value generated by the vehicle ECU 104 (e.g., a incremented counter value, a random number, a time stamp, etc.) and/or a hash value [i.e. applicant’s first expected value] based on the software install 208-B after the application of the software update 116 to the inactive storage 202-B.]…………….and execute the secure boot after applying the first data to the in-vehicle computer [paragraph: 0017, lines 3 – 8, For instance, having confirmed that the approved version software update is successfully verified and installed to the inactive memory storage, the ECU may generate a swap request, requesting that the ECU swap from the current active version to the newly-installed approved version of the software.],
calculate, in the secure boot, a measurement value of the first data applied to the in-vehicle computer, and verify the measurement value on the basis of the second expected value [paragraph: 0003, lines 2 – 6, a vehicle electronic control unit (ECU), programmed to download a software update [i.e. applicants first data] received from a server to the first storage, generate a nonce value associated with the software update, [i.e. applicant’s calculate a measurement value of the first data] send, to the server...etc. Then at paragraph: 0003, lines 8 – 11, receive a swap authorization including the nonce value recovered from the server, and reboot using the first storage instead [i.e. applicant’s in secure boot] of the second storage when the nonce value generated by the ECU matches the nonce value recovered from the server [i.e. applicant’s verify the measurement value on basis of the second expected value]] which is transmitted from the data security device when the verification of the electronic signature has succeeded in the data security device [Figure # 3, and 
Then at Figure # 3, and paragraph: 0043, lines 1 – 11, At time index (C), the vehicle ECU 104 [i.e. applicant’s data security device] validates and installs the software update 116. In an example, responsive to receiving the software update 116 and corresponding signature 304,[i.e. applicant’s electronic signature] the vehicle ECU 104 may verify the signature 304 using the public key 124. If the signature 304 is verified [i.e. applicant’s verification of the electronic signature has succeeded in the data security device] and the version of the software update 116 is strictly higher than the software install 208 version 210-A installed to the active storage 220-A of the vehicle ECU 104 (e.g., not the same as or a lower version), the vehicle ECU 104 may initiate installation of the downloaded software update 116 to the inactive storage 202-B.], and
transmit the data application result indicating success or failure of application of the first data to the in-vehicle computer based on a result of the verification [Figure # 6, component # 610 – confirm updated version as active memory and paragraph: 0068, At operation 608, the vehicle ECU 104 determines whether the reboot was successful. In an example, the vehicle ECU 104 may determine whether the newly activated software install 208-b successfully booted to the vehicle ECU 104 without error  [i.e. applicant’s success or failure of the application of the first data]. If so, control passes to operation 610. Otherwise, control passes to operation 612. Then at Responsive to the installation to the inactive memory storage, the vehicle ECU may inform the TCU [i.e. applicant’s in-vehicle computer] of the status of the downloaded update [i.e. applicant’s transmit the data application result indicating], e.g., whether the software update was successfully verified using the public key, whether the software update was of a strictly higher version, and whether the software update was successfully flashed to the inactive memory storage.].
Ye does not teach clearly at least one third memory configured to store instructions; and 
at least one third processor configured to execute the instructions to apply the first data……….. provided by the data provision device to the in-vehicle computer, set the first expected value,……… provided by the data provision device, as a second expected value for use in a secure boot…….
However, Adachi does teach at least one third memory configured to store instructions [Figure # 3, storage unit # 33 and paragraph: 0042, The storage unit 33 is constituted using a nonvolatile memory element such as a flash memory or an EEPROM, or using a magnetic storage device such as a hard disk, or the like. The information that is stored in the storage unit 33 includes, for example, a computer program (hereinafter, control program) for causing the CPU 31 to execute processing for controlling a vehicle-mounted device targeted for control]; and 
at least one third processor configured to execute the instructions [Figure # 3, cpu # 31, and paragraph: 0042, a computer program (hereinafter, control program) for causing the CPU 31 to execute processing for controlling a vehicle-mounted device targeted for control] to apply the first data………. provided by the data provision device to the in-vehicle computer [Figure #5 and paragraph: 0051, FIG. 5 is a flowchart showing the procedure of processing that the server device 5 executes. It is assumed that update data (reprogramming data) for updating control programs that are executed by the ECUs 30 on the vehicle 1 side is stored in the storage unit 54 of the server device 5 [i.e. applicant’s data provision device] in association with version numbers of the control programs. The CPU 51 of the server device 5 judges whether a request for update data to which the vehicle number of the vehicle 1, the serial number of the ECU 30 targeted for updating and the version number of the control program targeted for updating are attached has been received from the gateway 10 of the vehicle 1 (step S11). If the request has not been received (S11: NO), the CPU 51 stands by until the request is received from the gateway 10 of the vehicle 1. 
Then at paragraph: 0052, If the request has been received (S11: YES), the CPU 51 reads out the update data to be transmitted from the storage unit 54, and attaches an electronic signature of the CA (Certification Authority) or the corresponding OEM (Original Equipment Manufacturer) to the read update data (step S12). Next, the CPU 51 transmits the update data to which the electronic signature has been attached and that includes the above-mentioned update control program and response program through the communication unit 55 to the gateway 10 of the vehicle 1 that is provided with the ECU 30 targeted for updating (step S13).], set the first expected value,……..provided by the data provision device, as a second expected value for use in a secure boot [Figure # 6 and paragraph: 0060, The CPU 31 of the ECU 30 that executed the response program calculates a digest value for the update control program (step S27). The digest value that the CPU 31 calculates may be a digest value (hash value) derived by a known hash function, or may be a digest value derived by another algorithm such as MD5. Also, in the case where the update control program is constituted by a program group composed of a plurality of programs, the digest value may be calculated from only a predetermined program. The digest value may be calculated from programs including the post-update control program. Note that it is assumed that the range for calculating the digest value is defined by the response program.
Then at paragraph: 0061, Next, the CPU 31 operates a basic function of the ECU 30 and determines whether the device it belongs to (the ECU 30 itself) operates normally (step S28). If it is determined that the device it belongs to operates normally (S28: YES), the CPU 31 transmits the digest value calculated at step S27 to the gateway 10 through the communication unit 34, together with a result of the determination (step S29). Also, if the device it belongs to does not operate normally (S28: NO), the CPU 31 ends the processing of this flowchart]……….
It would have been obvious to one of ordinary skilled in the art before the effective filing date to combine the teachings of Ye and Adachi in order for the data exchange between the electronic control unit ECU and the Update Server with database by the Telematics control unit TCU of Ye to include encrypting the data exchange data of Adachi. This would allow for the prevention of compromising the data exchange 
As per data provision method claim 7, that includes the same or similar claim limitations as data provision system claim 1, and is similarly rejected. 
***The examiner notes that the prior art of Ye does teach applicant’s recited: “non-transitory computer readable recording medium storing a computer program, computer,” at paragraph: 0073, lines 1 – 5, and lines 10 – 16 & paragraph: 0074, lines 1 – 5 of Ye. 

Claim[s] 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. [US PGPUB # 2017/0060559] in view of Adachi et al. [US PGPUB # 2016/0378457] as applied in the rejection of claim # 1 above, further in view of Naganuma et al. [US PGPUB # 2012/0311340]
As per claim 3. Ye and Adachi do teach what is taught in the rejection of claim 1 above. 
Ye and Adachi do not clearly teach the data provision system according to claim 1 wherein the at least one second processor of the data security device is configured to transmit the first data and a message authentication code for the first data to the in-vehicle computer when the verification of the electronic signature has succeeded.
However, Naganuma does teach the data provision system according to claim 1  wherein the at least one second processor of the data security device is configured to transmit the first data and a message authentication code for the first data to the in-vehicle computer [paragraph: 0018, lines 1 – 6, Upon transmission when the verification of the electronic signature has succeeded [paragraph: 0018, lines 6 – 12, Upon reception, whether authentication should be performed using either one of the message authentication code and the digital signature included in received information is determined according to its own state for the authentication. This state includes, for example, a load state of a central processing unit that performs an authentication process.].
It would have been obvious to one of ordinary skilled in the art before the effective filing date to combine the teachings of Ye as modified and Naganuma in order for the communication between the electronic control unit ECU and the Update Server with database by the Telematics control unit TCU of Ye as modified to include a public key encryption method of Naganuma. This would allow for the software updates, and the swap authorization request to be encrypted – protected from tampering, impersonation attempts by unauthorized parties, while in transit across the in – vehicle network and external networks. See paragraphs: 0003, 0004, 0001 of Naganuma. 
18.	As per claim 4. Ye as modified does teach the data provision system according to claim 3, wherein the message authentication code is a message authentication code [Naganuma, paragraph: 0018, lines 1 – 6, Upon transmission by wireless communications with another mobile or a fixed station, a message authentication code  related to a packet that is configured to store the first data for which the verification of the electronic signature has succeeded, and to be transmitted to the in-vehicle computer [Ye, Figure # 5, and paragraph: 0060, lines 1 – 6, At operation 504, the update server 120 determines whether to approve the swap authorization request 306. In an example, the update server 120 may verify that a hash value included in the swap authorization request 306 matches a hash value maintained by the data store 118 for the software update 116. Where further Ye, at paragraph: 0017, lines 1 – 12, The TCU of the vehicle may send the swap authorization request to the update server. The update server may acknowledge the software download status and provide a swap authorization command bonded to the approved software version].
19.	Claim[s] 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. [US PGPUB # 2017/0060559] in view of Adachi et al. [US PGPUB # 2016/0378457] and Naganuma et al. [US PGPUB # 2012/0311340] as applied to claim[s] 3 above, and further in view of Han et al. [US PGPUB # 2015/0089236]
20.	As per claim 5. Ye and Adachi and Naganuma do teach what is taught in the rejection of claim 3 above. 
Ye and Adachi and Naganuma do not teach clearly the data provision system according to claim 3, wherein the at least one second processor of the data security device is configured to divide the first data for which the verification of the electronic signature has succeeded into a plurality of blocks, calculate the message authentication code for each block, and transmit the block and the message authentication code to the in-vehicle computer.
However, Han does teach the data provision system according to claim 3, wherein the at least one second processor of the data security device is configured to divide the first data for which the verification of the electronic signature has succeeded into a plurality of blocks, calculate the message authentication code for each block, and transmit the block and the message authentication code to the in-vehicle computer [paragraph: 0012, Prior to processing the payload of the another data frame [i.e. applicant’s block[s]], the receiving electronic control unit can authenticate the message content. For example, the receiving electronic control unit can extract a message authentication code from the another data frame and authenticate the payload of the another data frame [i.e. applicant’s block[s]] using the message authentication code, where the message authentication code differs from the extracted frame identifier and is derived in part from the payload in the another date frame. Where at Figure # 12, and paragraph: 0103, lines 1 – 6, On the receiver side, as soon as e.sub.2 receives the previous frame and verifies it, it generates Output.sub.j,Y with k.sub.j.sup..delta.,I, id.sub.j,Y-1, and REM.sub.j,Y-1, and then retrieves id.sub.j,Y and id.sub.j,Y.sup.R. The filter F.sub.2 immediately replaces id.sub.j,Y-1 with id.sub.j,Y in the frame acceptance list (as shown in FIG. 12 (4)). e.sub.2 now waits for the next frame with the new ID id.sub.j,Y.].
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Ye as modified and Han in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434